DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/28/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 5, and 17
Withdrawn claims: 				6-16
Previously cancelled claims: 		2-4 and 18
Newly cancelled claims:			None
Amended claims: 				7
New claims: 					None	
Claims currently under consideration:	1, 5, and 17
Currently rejected claims:			1, 5, and 17
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 2010/0323067; cited on IDS).
Regarding claim 1, Hess teaches a dispersion (corresponding to a chocolate composition [0030]) comprising crystalline, semi-crystalline, or amorphous particles (corresponding to non-fat cocoa solids [0036]), which particles have a size range of 0.1-0.3 µm (corresponding to 100-300 nanometers) ([0038]) and are present in an amount of about 3-40 wt.% based on the total weight of the dispersion ([0037]), and wherein the dispersion prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
Regarding claim 5, Hess teaches the invention as disclosed above in claim 5, including the particles comprising a chocolate ingredient (corresponding to non-fat cocoa solids) ([0036]).
Regarding claim 17, Hess teaches the invention as disclosed above in claim 5, including the nutritive carbohydrate sweetener has a particle size of 0.1-0.3 µm ([0034]) and is milled to achieve this size ([0083]), which would at least suggest to a skilled practitioner that the other disclosed nanosized particles ([0036]) can be produced through milling.  In reference to the yield value and plastic viscosity of the claimed dispersion when compared to dispersions without particles having the claimed particle size, the Office does not have laboratory facilities to test claim limitations drawn toward results of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
 
Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1, 5, and 17 over Hess: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the Examiner had not sufficiently stated a motivation or rationale for a person of skill in the art to select lecithin over the many other disclosed emulsifiers taught by Hess with a reasonable expectation that resulting formulation would be successful.  Applicant stated that, since [0059] of Hess states that any emulsifier typically used in the art could be used in the disclosed compositions and exemplifies 13 different emulsifiers, the Examiner does not demonstrate that Hess teaches or suggests the use of lecithin over the many other possible emulsifiers and that it is not clear from Hess that a skilled artisan would have a reasonable expectation of success when using lecithin.  Applicant argued that a prior art document must be considered for everything it teaches and that a prima facie case of obviousness may be rebutted by showing that the prior art 
However, the mere disclosure of lecithin as being part of the list of suitable emulsifiers in [0059] of Hess and as being used in the example compositions of Hess at least suggests that lecithin is a suitable emulsifier for the disclosed composition.  Therefore, a skilled practitioner using lecithin in the composition would have a reasonable expectation of success.  Furthermore, even if a practitioner used a combination of lecithin with at least one of the other disclosed emulsifiers to achieve the maximum 1% concentration of Hess, small amounts of any of the additional emulsifiers could be used in the mixture as long as the concentration of lecithin was an amount approaching 1% (i.e., lecithin used in a concentration of 0.999% while the amount of other emulsifiers was a concentration of 0.01%).  In response to the disclosure of Hess specifically teaching away from a dispersion having the claimed composition, as stated in the rejection of claim 1 above, prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Therefore, whether Hess’ disclosure regarding emulsifier content teaches away from the claimed content does not matter as in either of the aforementioned situations wherein lecithin was the sole emulsifier or used in a mixture of emulsifiers and lecithin was included in a concentration approaching 1%, a prima facie case of obviousness exists due the disclosed emulsifier content approaching the claimed content.
Applicant then argued that the Examiner misapplied the law as stated by Titanium Metals as, in the present situation, a skilled artisan would not have expected that increasing the emulsifier up to 10 times would result in a dispersion containing the same properties.  Applicant stated that the data of the present specification contains data demonstrating the effect of the emulsifier on the resulting dispersion, specifically Table 1 demonstrating that increasing lecithin from 0.55 wt.% to 2.15 wt.% results in a proportional increase in the Casson yield value (Applicant’s Remarks, page 6, paragraph 2).
However, claim 1 does not require the dispersion to have any particular properties as a result of its contents, let alone a specific Casson yield value.  Also, the minimum amount of lecithin required in the dispersion is any amount above 1%; therefore, there does not need to be any expectation that increasing the emulsifier content would result in a proportional increase in the Casson yield value as long as the prior art renders the claimed lecithin content obvious.  Furthermore, since Hess teaches the same lecithin emulsifier as claimed and instantly disclosed, Hess would necessarily show the increase Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).
Applicant then argued that the Examiner did not adequately consider the data of the instant specification and that obvious determinations mandate the evaluations of unexpected results.  Applicant stated that examples 1-3 of the instant specification demonstrate that increasing the weight percent of submicron particles and lecithin in a dispersion leads to an increase in the Casson yield value while maintaining a relatively stable plastic viscosity which results in a chocolate dispersion that improves spray coatings, printing resolution, and better-shaped decorations.  Applicant argued that Hess does not demonstrate anything about these physical properties associated with dispersions 
However, Examiner points out that the data is not commensurate in scope with the claims for reasons such as: (a) the data showing amounts of submicron particles as low as 1.78% and as high as 11.2%, but the claimed amount including amounts up to 50%; (b) the data showing that an amount of fat/oil is required in the dispersion, but the claims not requiring fat/oil at all; and (c) the examples of the instant specification not specifying the type of material, particle size, and particle size distribution for the submicron particles used.  In response to Hess not demonstrating the asserted physical properties, Hess teaches a dispersion having the features of the claimed dispersion as described in the rejections above.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Since the prior art has been shown to teach all features of the claims and Applicant’s arguments were shown to be unpersuasive, the rejections of the claims are maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791